Citation Nr: 1500844	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Paget's disease with ductal carcinoma of the right breast, to include breast cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision, of which she was notified in September 2010, by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The claim has since been transferred to Louisville, Kentucky where benefits claims involving contaminated water at Camp Lejeune are processed.  The Veteran was informed of this transfer at a June 2011 hearing before a Decision Review Officer.  

The Veteran was afforded a video conference hearing in September 2014, and a transcript is of record.  

The issue of entitlement to compensation for Paget's disease on behalf of her daughter has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's breast cancer is related to contaminated drinking water at Camp Lejeune.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, breast cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.

Recent studies have been conducted involving the National Academy of Sciences' National Research Council and the Agency for Toxic Substances and Disease Registry.  Based on a congressional mandate, the Department of the Navy requested that the National Research Council undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the National Research Council reviewed previous work done by the Agency for Toxic Substances and Disease Registry, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the National Research Council focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.

The National Research Council analysis used categories of potential disease 'health outcomes.'  The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  Among these fourteen diseases is breast cancer.

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry, in a 2010 letter to the Department of the Navy, indicated its belief that the National Research Council report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that 'there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune.'  The Agency for Toxic Substances and Disease Registry noted that, although the National Research Council report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer classifies them as 'probable human carcinogens' while the National Toxicology Program refers to them as 'reasonably anticipated to be a human carcinogen.'  Additionally, both the International Agency for Research on Cancer and the National Toxicology Program label benzene and vinyl chloride as 'known human carcinogens.'  Although the Agency for Toxic Substances and Disease Registry letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the Agency for Toxic Substances and Disease Registry indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the National Research Council.

According to Training Letter 11-03, scientific organizations, including the National Research Council and the Agency for Toxic Substances and Disease Registry, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

In December 2009 the Veteran claimed that Paget's disease with ductal carcinoma of the right breast was due to contaminated drinking water at Camp Lejeune, which based on VA examination report is characterized to include breast cancer.  At the outset, the Board notes that there is no evidence of breast cancer during service or within one year following discharge from active duty. 

The Veteran reported that she was stationed at Camp Lejeune from March 1984 to April 1985.  Information in the Veteran's service treatment records indicates that she was stationed there during that timeframe. 

The Veteran was diagnosed with Paget's disease of the breast, and underwent a right breast mastectomy in 2009.  VA treatment note from November 2009 indicated that there was no family history of cancer of the breast.

In a VA Health Care Fact Sheet 16-9 dated in May 2010, VA acknowledged that based on findings by the Department of Health's Agency for Toxic Substances and Disease Registry, there was water contamination at Camp Lejeune between November 1957 and February 1987.  VA further stated that, "There is limited/suggestive evidence of an association between chronic exposure to perchloroethylene or trichloroethylene and adverse health outcomes, such as breast cancer."  See also Veterans Benefits Administration (VBA) Training Letter 11-03 (Revised) (November 29, 2011). 

As noted, the Board requested a VA examination, which was provided to the Veteran in July 2010.  The examiner, a nurse practitioner, reviewed the Veteran's records and contentions regarding exposure to contaminated water at Camp Lejeune.  She further discussed relevant chemical compounds and various studies of cancer epidemiology regarding people exposed to same.  She noted that the problem associated with the Veteran's diagnosis of Paget's disease was breast cancer.  She opined that it was not at least as likely as not that the Veteran's right breast Paget's disease with ductal carcinoma was related to service to include exposure to contaminated drinking water at Camp Lejeune.  The examiner's reasoning relied in large part on a 2009 report by the Committee of Contaminated Drinking Water at Camp Lejeune, Board on Environmental Studies, part of the National Research Council report.  The examiner indicated that breast cancer or breast tissue involvement of any type was not implicated.  The examiner then opined that perhaps in the future epigenetic transfer would be evidenced much like Agent Orange presumptive exposure, but that at that time there was no support to implicate contaminated drinking water in developing breast cancer.  

The Board observes, however, that the examiner does not discuss the inclusion of breast cancer as one of the conditions with limited or suggestive evidence of association to contaminated water at Camp Lejeune.  

Currently the law does not provide presumptive service connection for breast cancer due to contaminated water at Camp Lejeune.  Nevertheless, by way of comparison the Board notes that in establishing a presumption for service connection for Parkinson's disease in Agent Orange cases the VA has relied on similar language of "limited or suggestive evidence of association" from the National Academy of Sciences', Institute of Medicine Committee report.  See Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia, and Other Chronic B Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease ), 75 Fed. Reg. 14392 (March 25, 2010).  Here, the Board's analysis of the significance of the determination that breast cancer has a limited or suggestive association with contaminated water at Camp Lejeune takes into consideration the significance that such language has previously been given by the Department of Veterans Affairs.  As such, considering that breast cancer has a limited or suggestive association with contaminated water, and the examiner's implication that she might opine differently except that there was "no support" to implicate contaminated drinking water, the Board finds that there is some medical evidence in support of the Veteran's claim.  Simultaneously, the examiner's opinion in its finding that there was "no support" to implicate contaminated drinking water in the development of breast cancer failed to take into consideration the finding of limited or suggestive association of the same, and as such the negative nexus opinion relies on faulty reasoning and is inadequate.  

With there now being some support to connect breast cancer development to contaminated water, at the very least there is an equipoise of the evidence.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to Paget's disease with right ductal carcinoma, to include breast cancer is warranted.  


ORDER

Entitlement to service connection for Paget's disease with ductal carcinoma of the right breast, to include breast cancer, as due to exposure to contaminated water at Camp Lejeune, is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


